Citation Nr: 0942953	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-16 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for a low back 
disability, to include degenerative disc disease, prior to 
June 2, 2005, and to a rating in excess of 20 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty in the 
U. S. Army from December 1956 to September 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO), 
which assigned a 20 percent disability rating for the 
Veteran's low back injury with degenerative disc disease, 
effective June 2, 2005.  This matter was previously before 
the Board in May 2009, when it was remanded for further 
development.


FINDINGS OF FACT

1.  Prior to June 2, 2005, the Veteran's low back disability 
was characterized by occasional pain; limitation of motion, 
incapacitating episodes, ankylosis, abnormal spinal contour, 
muscle spasm, and moderate recurring symptoms were not shown. 

2.  Since June 2, 2005, the Veteran's low back disability has 
been characterized by a loss of lordotic curve due to muscle 
spasm and limitation of motion due to pain; incapacitating 
episodes or flexion of the thoracolumbar spine limited to 30 
degrees or less has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for low back 
disability, to include degenerative disc disease, prior to 
June 2, 2005, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (prior to September 26, 2003), Diagnostic Code 
5293 (prior to September 26, 2003); and Diagnostic Codes 
5242, 5243 (effective September 26, 2003, and currently).

2.  The criteria for a rating in excess of 20 percent for low 
back disability, to include degenerative disc disease, since 
June 2, 2005, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 
and 5243 (effective September 26, 2003, and currently).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2006 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased rating; 
while a May 2009 supplemental SOC (SSOC) readjudicated the 
matter after the appellant and his representative responded 
and further development was completed.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  
Notably, an April 2006 letter also provided him with general 
disability rating and effective date criteria.  The Veteran 
has had ample opportunity to respond/supplement the record, 
and is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  He has not alleged that notice in this case was 
less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues").

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in June 2003, June 2005, 
and August 2009.  He has not identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claim.  

B.  Factual Background

A statement submitted by a private chiropractor, T.E.W., 
D.C., in August 2001 indicated that he had retired and his 
records had been destroyed, but he remembered treating the 
Veteran for back and leg conditions many times over several 
years.

On June 2003 VA examination, the Veteran reported that after 
discharge from the service he received chiropractic treatment 
as needed for his low back disability.  He began experiencing 
increased pain in 1999, and started receiving monthly 
chiropractic manipulations which kept the pain at bay.  He 
was not taking any medication for his disability and had not 
undergone any surgeries.  On physical examination, he 
exhibited a normal gait and lordosis and had no tenderness on 
palpation of the lumbar spine.  Range of motion testing 
revealed flexion to 100 degrees, extension to 70 degrees, and 
lateral rotation to 60 degrees, bilaterally.  He was able to 
heel and toe walk, had a negative straight leg raising test, 
and had good extensor hallucis longus strength.  He had an 
area of decreased sensation to pinprick, approximately 5 cm 
in diameter on the upper outer thigh.  X-rays of the 
lumbosacral spine showed degenerative disease, worse at L4-5, 
with preserved lumbar column alignment and vascular 
calcification in aortoiliac vessels.  Lumbar strain and 
degenerative disease of the lumbar spine were diagnosed.

On June 2005 VA examination, the Veteran reported receiving 
chiropractic treatment for his low back disability since 
discharge from active duty.  He did not wear a brace or use a 
cane.  He reported having no incapacitating episodes in the 
previous year and showed no evidence of incoordination or 
excess fatigability.  He had no increased limitations with 
flare-ups or repetitive motion and was able to drive and take 
care of the activities of daily living.  On physical 
examination he exhibited a normal gait, but had a loss of 
normal lordosis.  He had some tenderness on palpation of the 
lower lumbar spine, but no muscle spasm.  Ranges of motion 
were reported as flexion to 90 degrees with mild pain, 
extension to 20 degrees with mild pain, left lateral flexion 
of 40 degrees, right lateral flexion of 30 degrees with pain, 
and lateral rotation of 40 degrees, bilaterally, without 
pain.  He had no reflexes in the knees or ankles, but did 
have good strength in the bilateral extensor hallucis longus.  
Straight leg raising test was positive on the left at 20 
degrees, and there was decreased pinprick sensation to the 
lateral left thigh.  The examiner diagnosed degenerative 
joint disease of the lumbar spine with degenerative arthritis 
of the sacroiliac joint, chronic pain of the lumbar spine, 
and unrelated neuralgia paraesthetica of the left proximal 
lateral thigh.

A July 2005 statement from D.E.C., D.C., noted that the 
Veteran had been treated in his clinic since 1990 for a 
chronic lower back condition.  The Veteran had a severe left 
lateral bending of the lumbar spine from L1 through L5 due to 
a compression of the L4-L5 interface with chronic muscle 
spasm and locking of the lumbar facets.

On August 2009 VA examination, the Veteran reported seeing a 
chiropractor for his low back disability since leaving the 
service, although other health concerns had kept him from 
seeking such treatment for a couple of years.  He reported 
daily pain in the lower lumbar area of 5 to 6 out of 10 and 
increasing to 10 out of 10 in intensity and radiating into 
the hips.  The pain went down both posterior legs along the 
back of the knees and calves to the feet.  He did not take 
any medication for his pain.  He reported pain mostly with 
flexion of the lumbar spine, but no clicking or popping.  He 
reported feelings of giving out that had caused him to 
stumble, but he had not fallen.  He had no bowel or bladder 
changes; he did not require assistive devices or currently 
use a back brace, although he had in the past.  He did not 
have any flare-ups which resulted in incapacitation, although 
episodes of increased pain caused him to seek rest.  There 
was no history of unsteadiness and he could walk 
approximately 15 to 20 feet and stand for approximately 30 
minutes before needing to rest.  His daily activities were 
affected in that he limited household chores and yard work 
due to problems with heavy lifting, but he was able to take 
care of feeding, dressing, and personal hygiene.

On physical examination, his gait was normal but slow.  
Ranges of motion were recorded as: forward flexion to 90 
degrees, with complaints of pain from 80 to 90 degrees; 
extension to 20 degrees with complaints of pain at 20 
degrees; right and left rotation to 20 degrees with 
complaints of pain at 20 degrees; and right and left lateral 
flexion to 20 degrees without pain.  He had negative straight 
leg raising, Lasegue's, and Patrick's tests.  He was able to 
heel and toe walk with great difficulty and had tenderness to 
palpation along the lower lumbar spine at L4-5 and L5-S1, 
greater on the right side.  He had a palpable knot or muscle 
spasm on the right side of the lower lumbar spine and a 
slight flattening of the lumbar lordotic curve.  The Veteran 
did not exhibit any increased weakness, lack of endurance, or 
incoordination on repetitive motion testing, but did 
experience increased pain and fatigue.  Lumbar spine X-rays 
showed moderate rotoscoliosis of the lumbar spine to the 
left, but no compression fracture.  Degenerative disc disease 
at L4-5 and L5-S1, moderate osteophytes throughout the lumbar 
spine, degenerative changes of the lower facet joints, and 
arteriosclerosis were also seen.  

C.  Legal Criteria and Analysis

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

As noted above, the RO has assigned staged ratings for the 
low back disability, and both "stages" will be addressed.  

The Veteran's claim for service connection of his low back 
disability was granted effective March 2001.  The criteria 
for rating a disability of the spine were amended in 
September 2002 and again in September 2003.  The Board is 
required to consider the claim in light of both the old and 
new criteria to determine whether an increase is warranted.  
If the amended rating criteria are favorable to the claim, 
the amended criteria can be applied only from and after the 
effective date of the regulatory change.  VAOPGCPREC 3-2000.

The Veteran's low back disability is currently rated 20 
percent under Diagnostic Code 5243 (intervertebral disc 
syndrome).  

Rating for Limitation of Motion 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate Diagnostic Code 
for the specific joint involved.  

Prior to September 2003, limitation of motion of the lumbar 
spine was rated under Diagnostic Code 5292.  Under Diagnostic 
Code 5292, a 20 percent rating was afforded for moderate 
limitation of motion and a 40 percent rating for severe 
limitation of motion.  Another potentially applicable 
Diagnostic Code was Diagnostic Code 5295, lumbosacral strain, 
which assigned a 20 percent rating for muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in standing position, and a 40 percent rating for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, with positive Goldthwaite's sign; marked 
limitation of forward bending in standing position; loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space; or some of the above with 
abnormal mobility on forced motion.  

Also potentially applicable was Diagnostic Code 5289 for 
unfavorable ankylosis of the lumbar spine.  As there is no 
evidence or allegation that the Veteran's spine is ankylosed, 
either favorably or unfavorably, this rating criteria is 
inapplicable.

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
replaced the old Diagnostic Codes 5289, 5292, and 5295.  
Diagnostic Codes 5289 and 5292 were eliminated and the 
criteria for rating limitation of motion of the lumbar were 
incorporated in the General Rating Formula.  Diagnostic Code 
5295 was renumbered as Diagnostic Code 5237 and the criteria 
for rating lumbosacral strain were also incorporated in the 
General Rating Formula.  

Under the General Rating Formula, the criteria for a 20 
percent disability rating are forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

Rating for Degenerative Disc Disease 

Prior to September 2002, degenerative disc disease or 
intervertebral disc syndrome was rated under Diagnostic Code 
5293.  Under Diagnostic Code 5293, the criteria for a 20 
percent rating was moderate, recurring attacks; a 40 percent 
rating was assigned for severe, recurring attacks with 
intermittent relief.  

In September 2002, Diagnostic Code 5293 was amended and 
degenerative disc disease was rated on the total duration of 
incapacitating episodes.  The criteria for the next higher 
rating, 40 percent, were incapacitating episodes having a 
total duration of at least four weeks but no more than six 
weeks during a 12 month period.  An incapacitating episode is 
a period of acute signs and symptoms requiring bed rest 
prescribed by a physician and treatment by a physician.  
Diagnostic Code 5293 and Note (1).

In September 2003 and currently, Diagnostic Code 5293 was 
renumbered as Diagnostic Code 5243.  The criteria for rating 
degenerative disc disease, intervertebral disc syndrome, 
based on the total duration of incapacitating episodes was 
incorporated in the Formula for Rating Intervertebral Disc 
Syndrome, but there was no change in the rating criteria.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is afforded for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  Note 
(2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See also Plate V, 38 C.F.R. 
§ 4.71a.  Note (4) provides that the rater is to round each 
range of motion measurement to the nearest five degrees.  
Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome (IVDS) 
Based on Incapacitating Episodes provides a10 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months; a 20 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months; and a 40 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

Prior to June 2, 2005

Prior to June 2, 2005, the Veteran's low back disability has 
been rated as noncompensable.  

Under Diagnostic Code 5293 (in effect prior to September 
2002), the criterion for a compensable rating for 
degenerative disc disease was moderate recurring attacks.  A 
statement from chiropractor T.E.W., D.C., stated that the 
Veteran had received chiropractic treatment for his low back 
pain over the course of many years, although the frequency of 
treatments or length of time were not specified.  On June 
2003 VA examination, the Veteran reported intermittent 
degenerative disc symptoms over a period of years which were 
largely averted through chiropractic treatment.  The 
description of the Veteran's symptoms provided does not rise 
to the level of moderate, recurring attacks, and thus the 
criterion for a compensable rating prior to June 2, 2005, 
under this code are not shown.

Under Diagnostic Codes 5292 and 5295 (in effective prior to 
September 2003), a compensable rating was possible if there 
was evidence of moderate limitation of motion, or muscle 
spasm on extreme forward bending, or loss of lateral spine 
motion in a standing position.  On June 2003 VA examination, 
the Veteran exhibited full range of motion with no loss of 
lateral spine motion or muscle spasm on forward bending.  
Thus, the criteria for a compensable rating prior to June 2, 
2005, under any of the low back diagnostic codes in effect 
prior to September 2002 are not shown.

Under the General Rating Formula (effective September 2003), 
a compensable rating is warranted when forward flexion is 
limited to greater than 60 degrees but not greater than 85 
degrees or muscle spasm, guarding, or localized tenderness or 
vertebral body fracture with loss of 50 percent or more of 
the height.  On June 2003 VA examination, the Veteran 
exhibited no tenderness to palpation, no muscle spasm, and 
full range of motion.  A contemporaneous X-ray showed 
preserved lumbar column alignment.  Hence, the criteria for a 
compensable rating under the General Rating Formula prior to 
June 2, 2005 are not met.

Under the Formula for Rating IVDS (effective September 2003), 
a compensable rating is afforded for incapacitating episodes 
lasting at least one week.  There is no report or allegation 
that the Veteran has ever experienced an incapacitating 
episode.  Thus, a compensable rating under this criterion is 
not warranted.  

Since June 2, 2005

On June 2005 VA examination, the Veteran exhibited flexion to 
90 degrees, albeit with pain at the end, a normal gait, and a 
loss of lumbar lordosis.  Hence, the rating criteria for a 20 
percent rating under the General Rating Formula were met, and 
such rating was assigned by the RO, effective as of the date 
of the examination.  As the Veteran denied any incapacitating 
episodes in the past 12 months, the criteria under the 
Formula for Rating IVDS were not met.

On August 2009 VA examination, the Veteran exhibited flexion 
to 90 degrees, with pain from 80 degrees to 90 degrees, a 
normal gait, and a slight flattening of the lordotic curve.  
These findings are consistent with the assigned rating of 20 
percent and do not meet or approximate the criteria for a 40 
percent rating under the General Rating Formula.  The Veteran 
denied any incapacitating episodes in the past 12 months; 
thus, the criteria for a rating under the Formula for Rating 
IVDS are also not met.

For the articulated reasons, the Board finds that a 
disability rating in excess of 20 percent for low back 
disability, to include degenerative disc disease are not met.  
The preponderance of the evidence is against the claim for 
increase and the benefit-of-the-doubt rule does not apply.  
38 C.F.R. § 5107 (b).


Extraschedular Rating

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology, and provide for higher 
ratings for more severe symptoms.  As the disability pictures 
are contemplated by the Rating Schedule, the assigned 
schedular ratings are, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required 
under 38 C.F.R. § 3.321(b)(1).


ORDER

A compensable rating for low back disability, to include 
degenerative disc disease, prior to June 2, 2005 is denied.

A rating in excess of 20 percent for low back disability, to 
include degenerative disc disease, since June 2, 2005 is 
denied.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


